Case 19-22715-CMB           Doc 578     Filed 02/18/21 Entered 02/18/21 11:33:44            Desc Main
                                       Document     Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

   In re:                                           )
                                                    )
   5171 CAMPBELLS LAND CO., INC.,                   )        Bankruptcy Case No. 19-22715-CMB
                                                    )
                      Debtor                        )        Chapter 11
   ROBERT S. BERNSTEIN, ESQ., Plan                  )
   Administrator,                                   )
                                                    )
                                Movant.             )
                                                    )



               NOTICE OF CHANGE IN COUNSEL AND CHANGE OF ADDRESS



            Michael P. Oliverio, counsel for L-Four, L.P., hereby notifies the Court that he is now an

 attorney with the law firm of Vorys, Sater, Seymour and Pease LLP and that he will continue to

 represent L-Four, L.P. in this matter. My new contact information is as follows:

            Vorys, Sater, Seymour and Pease LLP
            500 Grant Street, Suite 4900
            Pittsburgh, PA 15219
            (412) 904-7698
            mpoliverio@vorys.com

            I also represent that I have updated my firm affiliation and contact information in the

 Court’s electronic case filing system (CM/ECF) accordingly.
Case 19-22715-CMB   Doc 578    Filed 02/18/21 Entered 02/18/21 11:33:44     Desc Main
                              Document     Page 2 of 3



                                      Respectfully submitted,

                                      /s/     Michael P. Oliverio
                                      Michael P. Oliverio (209399)
                                      Vorys, Sater, Seymour and Pease LLP
                                      500 Grant Street, Suite 4900
                                      Pittsburgh, PA 15219
                                      (402) 904-7698 Telephone
                                      (402) 904-7801 (Fax)
                                      mpoliverio@vorys.com

                                      Attorneys for L-Four, L.P.




                                        -2-
Case 19-22715-CMB           Doc 578    Filed 02/18/21 Entered 02/18/21 11:33:44           Desc Main
                                      Document     Page 3 of 3



                                    CERTIFICATE OF SERVICE

            The undersigned hereby certifies that a true and accurate copy of the foregoing has been

 served on all parties via their counsel of record through the Court’s ECF system this 18th day of

 February, 2021.



                                                        /s/ Michael P. Oliverio
                                                        Michael P. Oliverio




                                                  -3-
 2/18/2021 38435487
